Citation Nr: 0727189	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a hernia disability, as 
to include a hydrocele. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from January 1965 to May 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Manila, the Republic of the Philippines.

The veteran testified at a Travel Board hearing in July 2006 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.


FINDING OF FACT

A hernia disability was not manifested during the veteran's 
active duty service or for many years after separation from 
service, nor is a hernia disability otherwise related to such 
service, including exposure to herbicides.  


CONCLUSION OF LAW

A hernia disability was not incurred or aggravated during the 
veteran's active duty service, nor may it be presumed to have 
been incurred therein as the result of exposure to 
herbicides.  38 U.S.C.A. § 1110, 1116, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007). 

Through a September 2004 letter, the RO provided timely 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claims, as well 
as specifying what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim.  The Board notes that 
the veteran did not receive notice as to the information and 
evidence necessary for assignment of a disability rating and 
an effective date in the event service connection is 
established until an August 2006 letter.  As such, there was 
a timing error as to these elements.  The Board notes that 
the veteran, however, has not been prejudiced from this error 
because the denial of the claim in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned.  See Sanders, supra.; Simmons, 
supra.
 
The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has considered the medical 
records identified by the veteran.  The record includes 
service medical records and private medical records.  The 
Board notes that the veteran has not been afforded a VA 
examination in connection with his claim.  However, the Board 
finds that a VA examination is not necessary since there is 
no evidence of any hernia disability in service.  A VA 
examination would not change this fact.  Thus, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. § 
3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Turning to the instant case, the veteran's service medical 
records do not show any in-service disease or injury 
associated with a hernia disability.  The Board notes that 
although the veteran's January 1984 separation examination 
report shows that the veteran had a half inch scar on his 
right groin, there is no indication that this scar is related 
to the veteran's current hernia disability.  Moreover, the 
January 1984 separation examination report shows that the 
veteran's abdomen and viscera were clinically examined and no 
hernia was present.  

The record includes August 2005 private medical records.  At 
the hearing the veteran stated that he started having hernia 
problems around 2002 or 2003 and sought treatment in 2005.  
August 2005 private medical records reflect that the veteran 
underwent surgery for his hernia.  Other than the August 2005 
private medical records, there is no medical evidence 
referencing the veteran's current hernia.  

The record does not contain any evidence of an in-service 
disease or injury that may be linked to a hernia disability, 
nor evidence of any hernia disability until almost 20 years 
after discharge from active duty service.  The Board 
acknowledges the veteran's contention that he was in good 
health during service and notes that the medical evidence 
shows that the veteran underwent surgery for his hernia 
disability; however, the medical evidence of record does not 
show that the veteran's hernia is etiologically related to 
his active duty service.  As such, entitlement to service 
connection for a hernia disability is not warranted.
  
The veteran also made a service connection claim for his 
hernia as due to exposure to Agent Orange.  Under 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e), as to veterans who 
served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents, such as Agent Orange.  The Board 
notes that the veteran did serve in Vietnam during the 
appropriate time period and it is therefore presumed that he 
was exposed to herbicide agents.  38 C.F.R. § 
3.307(a)(6)(iii).  

However, for purposes of this decision, the Board notes that 
the list of diseases associated with exposure to certain 
herbicide agents does not include the veteran's hernia 
disability.  See id.   Since the veteran's hernia disability 
is outside the presumptive service connected diseases as due 
to exposure to herbicides, the Board finds that the veteran 
is not entitled to service connection through the presumptive 
provisions of 38 C.F.R. § 3.309(e).   

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for a hernia disability, as 
to include a hydrocele is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


